EXHIBIT LONGITUDINAL LEASE AGREEMENT This Longitudinal Lease Agreement (“Agreement”) is entered into as of this 17th day of September, 2008 (“Effective Date”), by and between Arizona & California Railroad Company, a Delaware corporation (“ARZC”), with its principal office located at 5300 Broken Sound Boulevard, Boca Raton, Florida 33487, and Cadiz Real Estate, L.L.C., a Delaware limited liability company (“Cadiz RE”), with its principal offices located at 550 S. Hope, Suite2850, Los Angeles, California 90071. RECITALS WHEREAS, ARZC operates a railroad line along the center line of an approximately two hundred foot (200’) wide right of way between points near Cadiz and Freda, San Bernardino County, California (Mile Posts 144.0 and 189.0, respectively), as described on Exhibit“A”, attached hereto and incorporated herein by reference (hereinafter the “Property”); and WHEREAS, Cadiz RE desires to lease from ARZC, and ARZC agrees to lease to Cadiz RE, portions of the Property (collectively “Premises”) described as: (a)an area of the Property approximately fifteen feet (15’) wide and approximately fifteen feet (15’) deep, located more than fifty feet (50’) northeasterly from the centerline of the existing railroad track to install, construct, operate, maintain, repair, renew and remove one (1) underground water conveyance pipeline approximately seven feet (7’) in diameter; (b)as many as four (4) areas of the Property of sufficient size to install, construct, operate, maintain, repair, renew and remove underground manifold pipelines approximately twenty-four inches (24”) to thirty-six inches (36”) in diameter, that will cross beneath the existing railroad track; (c)an area of the Property located more than seventy-five feet (75’) southwesterly from the center line of the existing railroad track of sufficient size to install, construct, operate, maintain, repair, renew and remove electrical power poles designed to support an overhead electrical power line or, alternatively, to install, construct, operate, maintain, repair, renew and remove an underground electrical power line; and (d)areas of the Property of sufficient size to install, construct, operate, maintain, repair, renew and remove appurtenances related to (a), (b) and (c), which together are defined as the “Facilities”.The specific locations of the Premises within the Property shall be determined pursuant to this Agreement; WHEREAS, in connection with the operation of the Facilities, Cadiz RE desires to lease from ARZC, and ARZC agrees to lease to Cadiz RE, non-exclusive interests in the surface of the Property twenty-five feet (25’) wide and located more than fifty feet (50’) from the centerline of the existing railroad track, to install, construct, operate, maintain, repair, renew and remove the Facilities as well as access roadways along the surface of the Property in an area within twenty-five feet (25’) wide adjacent to the outer margins of the Premises (“Access Areas”), and ARZC is willing to grant Cadiz RE such interests in the Property.The specific location of the Access Areas within the Property shall be determined pursuant to the terms of this Agreement; and WHEREAS, ARZC and Cadiz RE desire to enter into this Agreement to memorialize the terms and conditions upon which Cadiz RE has agreed to lease from ARZC, and ARZC has agreed to lease to Cadiz RE, the Premises and Access Areas. OPERATIVE
